 


113 HR 4854 RH: Regulatory Certainty Act of 2014
U.S. House of Representatives
2014-11-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 453
113th CONGRESS 2d Session 
H. R. 4854
[Report No. 113–609] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2014 
Mr. Gibbs (for himself, Mr. Rahall, Mr. Bucshon, Mrs. Capito, Mr. Massie, Mr. Cramer, Mr. Perry, Mr. Ribble, Mrs. Lummis, Mr. Jones, Mr. Southerland, Mr. McKinley, Mr. Huelskamp, and Mr. Marino) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

November 12, 2014
Additional sponsors: Mr. Cotton, Mr. Rokita, Mr. Jolly, Mr. Gosar, Mr. Rodney Davis of Illinois, Mr. Barletta, and Mr. Tipton


November 12, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed

A BILL 
To amend the Federal Water Pollution Control Act to clarify when the Administrator of the Environmental Protection Agency has the authority to prohibit the specification of a defined area, or deny or restrict the use of a defined area for specification, as a disposal site under section 404 of such Act, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Regulatory Certainty Act of 2014. 
2.Permits for dredged or fill material 
(a)In generalSection 404(c) of the Federal Water Pollution Control Act (33 U.S.C. 1344(c)) is amended— 
(1)by striking (c) and inserting (c)(1); 
(2)in paragraph (1), as so designated, by inserting during the period described in paragraph (2) and before after notice and opportunity for public hearings; and 
(3)by adding at the end the following: 
 
(2) 
(A)The period during which the Administrator may prohibit the specification (including the withdrawal of specification) of any defined area as a disposal site, or deny or restrict the use of any defined area for specification (including the withdrawal of specification) as a disposal site, under paragraph (1) shall— 
(i)begin on the date that the Secretary provides notice to the Administrator that the Secretary has completed all procedures for processing an application for a permit under this section relating to the specification and is ready to determine, in accordance with the record and applicable regulations, whether the permit should be issued; and 
(ii)end on the date that the Secretary issues the permit. 
(B)The Secretary shall ensure that the period described in subparagraph (A) consists of not fewer than 30 consecutive days. 
(C)The Secretary may issue a permit under this section only after the Secretary provides notice to the Administrator in accordance with this paragraph.. 
(b)ApplicabilityThe amendments made by subsection (a) shall apply to a permit application submitted under section 404(a) of the Federal Water Pollution Control Act (33 U.S.C. 1344(a)) after the date of enactment of this Act. 
 

November 12, 2014
Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
